                Case 2:20-mj-00519-VCF Document 21 Filed 01/13/21 Page 1 of 1




1                                         UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                         ***
      UNITED STATES OF AMERICA,
4
                             Plaintiff,
5                                                            2:20-MJ-00519-VCF
      vs.                                                    ORDER
6     RUSSELL CATES,
7                            Defendant.
8             On January 13, 2021, Assistant Federal Public Defender Andrew Wong, appointed counsel
9    submitted an Ex Parte Motion to Withdraw as Counsel. (ECF No. 20).
10            Accordingly, and for good cause shown,
11            IT IS HEREBY ORDERED that the Ex Parte Motion to Withdraw as Counsel (ECF No. 20) is
12   GRANTED.
13            The CJA Administrator is directed to assign new defense counsel to represent Defendant Russell
14   Cates.
15            The Federal Public Defender is directed to transfer Defendant Russell Cates’ file to new counsel
16   forthwith after order appointing new counsel is entered.
17            The clerk’s office is directed to send a copy of this order to the CJA administrator.
18            DATED this 13th day of January, 2021.
                                                                    _________________________
19
                                                                    CAM FERENBACH
20                                                                  UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
